EXHIBIT 10.1
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”)
is entered into as of March 10, 2008 by and among A. T. MASSEY COAL COMPANY,
INC., a Virginia corporation (the “Administrative Borrower”), individually and
as agent on behalf of the other Loan Parties (such term and each other
capitalized term used but not defined herein having the meaning given to it in
Article I of the Credit Agreement referenced below), the Required Lenders
signatory hereto, UBS AG, STAMFORD BRANCH, as administrative agent (the
“Administrative Agent”), and THE CIT GROUP/BUSINESS CREDIT, INC., as collateral
agent and as security trustee (the “Collateral Agent”; and together with the
Administrative Agent, the “Agents”) for the Secured Parties and Issuing Bank.
 
RECITALS
 
WHEREAS, the Administrative Borrower, the other Borrowers, the Guarantors, the
Administrative Agent, the Collateral Agent and Lenders entered into that certain
Amended and Restated Credit Agreement dated as of August 15, 2006 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”);
 
WHEREAS, the Administrative Borrower is required to deliver to the Collateral
Agent and Administrative Agent an Inventory Appraisal reasonably satisfactory to
both Agents pursuant to Section 5.15(e) of the Credit Agreement simultaneously
with its delivery of the annual financial statements required by Section 5.01(a)
of the Credit Agreement;
 
WHEREAS, the Administrative Borrower is able to timely deliver the financial
statements for the fiscal year ending December 31, 2007 as required by Section
5.01(a) of the Credit Agreement, but anticipates that it will be unable to
timely deliver the Inventory Appraisal required by Section 5.15(e) of the Credit
Agreement; and
 
WHEREAS, the Administrative Borrower (on behalf of itself and each of the other
Loan Parties) has requested that Agents and the Required Lenders amend Section
5.15(e) of the Credit Agreement to change the deadline by which the Inventory
Appraisal must be delivered for the 2007 and subsequent fiscal years.
 
NOW THEREFORE, in consideration of the foregoing recitals, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agents, the Required Lenders
and the Administrative Borrower (on behalf of itself and each of the other Loan
Parties) agree as follows:
 
1 Amendment to Credit Agreement.  Effective on the date of the satisfaction of
the conditions precedent set forth in Section 2 hereof, Section 5.15(e) of the
Credit Agreement is amended by amending and restating Section 5.15(e) as
follows:
 
“(i) as soon as available after the end of the 2007 fiscal year but no later
than April 15, 2008, (ii) as soon as available after the end of the 2008 fiscal
year but no later than August 15, 2009 and (iii) as soon as available after the
end of the 2009 fiscal year and each fiscal year thereafter but no later than
November 15th of the year following the end



 
 
 

--------------------------------------------------------------------------------

 

of such fiscal year, in each case, an Inventory Appraisal to be conducted by an
appraiser satisfactory to the Collateral Agent, and in form, scope and
substance, substantially the same as the Inventory Appraisal delivered on or
about the Original Closing Date and, otherwise reasonably satisfactory to the
Collateral Agent and Administrative Agent;”


2 Conditions to Effectiveness.  This Agreement shall be effective on the date on
which all of the following conditions precedent are satisfied:
 
2.1 This Agreement shall have been executed and delivered by the Administrative
Agent, the Collateral Agent, the Required Lenders and the Administrative
Borrower (on behalf of itself and each of the other Loan Parties).
 
2.2 The representations and warranties contained herein shall be true and
correct in all respects, and, after giving effect to this Agreement, no Event of
Default or Default shall exist on the date hereof.
 
3 Representations and Warranties.
 
3.1 The execution, delivery and performance by Administrative Borrower (on
behalf of itself and each of the other Loan Parties) of this Agreement has been
duly authorized by all necessary corporate action and this Agreement is a legal,
valid and binding obligation of the Administrative Borrower and each of the
other Loan Parties enforceable against the Administrative Borrower and each of
the other Loan Parties in accordance with its terms, except as the enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);
 
3.2 Each of the representations and warranties contained in the Credit Agreement
is true and correct in all material respects on and as of the date hereof as if
made on the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier date; and
 
3.3 Neither the execution, delivery and performance of this Agreement by the
Administrative Borrower (on behalf of itself and each of the other Loan Parties)
nor the consummation of the transactions contemplated hereby does or shall
result in a breach of, or violate (i) any provision of the Administrative
Borrower’s or any other Loan Party’s articles of incorporation or bylaws, (iii)
any law or regulation, or any order or decree of any court or government
instrumentality, applicable to the Administrative Borrower or the other Loan
Parties or binding upon any of their properties, or (iii) any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which the
Administrative Borrower or any other Loan Party is a party or by which the
Administrative Borrower or any other Loan Party or any of their property is
bound, except in any such case to the extent such conflict or breach has been
waived by a written waiver document, a copy of which has been delivered to the
Agents on or before the date hereof.
 

 
2
 
 

--------------------------------------------------------------------------------

 

4.           Reference to and Effect upon the Credit Agreement.
 
4.1           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
 
4.2           The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
4.3           The Administrative Borrower (on behalf of itself and each of the
other Loan Parties) acknowledges and agrees that the execution and delivery by
Agents and Required Lenders of this Agreement shall not be deemed (i) to create
a course of dealing or otherwise obligate Agents or Lenders to forbear, waive,
consent or execute similar amendments under the same or similar circumstances in
the future, or (ii) to amend, relinquish or impair any right of Agents or
Lenders to receive any indemnity or similar payment from any Person or entity as
a result of any matter arising from or relating to this Agreement.
 
4.4           The Administrative Borrower (on behalf of itself and each of the
other Loan Parties) affirms and acknowledges that this Agreement constitutes a
Loan Document under the Credit Agreement and any reference to the Loan Documents
under the Credit Agreement contained in any notice, request, certificate or
other document executed concurrently with or after the execution and delivery of
this Agreement shall be deemed to include this Agreement unless the context
shall otherwise specify.
 
5.           Costs and Expenses.  As provided in Section 11.03 of the Credit
Agreement, Borrowers agree to reimburse Agents for all reasonable out-of-pocket
expenses incurred by the Administrative Agent and the Collateral Agent in
connection with the preparation, execution and delivery of this Agreement,
including the fees, charges and disbursements of Latham & Watkins, LLP, counsel
for the Administrative Agent and Hahn & Hessen, LLP, counsel to the Collateral
Agent.
 
6. GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF NEW YORK.
 
7.           Headings.  Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purposes.
 
8.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.    In the
event that any signature is delivered by facsimile
 

 
3
 
 

--------------------------------------------------------------------------------

 

transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf the signature is executed) the same with the
same force and effect as if such facsimile signature page were an original
thereof, and such party shall promptly follow its facsimile signature page by
mailing of a hard copy original.
 
[Signature Pages Follow]
 

 
4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.
 
ADMINISTRATIVE BORROWER


A. T. MASSEY COAL COMPANY, INC., individually and as agent for each of the other
Loan Parties




By:           /s/ Philip W.
Nichols                                                                
Name: Philip W. Nichols
Title:  Treasurer


 
AGENTS
 
UBS AG, STAMFORD BRANCH, as the Administrative Agent




By:           /s/ Mary E.
Evans                                                                
Name:  Mary E. Evans
Title:  Associate Director




By:           /s/ David B.
Julie                                                                
Name: David B. Julie
Title:  Associate Director





THE CIT GROUP/BUSINESS CREDIT, INC., as the Collateral Agent


By:           /s/ Eddy L.
Milstein                                                                
Name:  Eddy L. Milstein
Title:  Vice President



LENDERS


UBS LOAN FINANCE LLC,
as Swingline Lender




By:           /s/ Mary E.
Evans                                                                
Name:  Mary E. Evans
Title:  Associate Director




By:           /s/ David B.
Julie                                                                
Name:  David B. Julie
Title:  Associate Director




--------------------------------------------------------------------------------


UBS LOAN FINANCE LLC,
as a Lender




By:           /s/ Mary E.
Evans                                                                
Name:  Mary E. Evans
Title:  Associate Director




By:           /s/ David B.
Julie                                                                
Name:  David B. Julie
Title:  Associate Director

 
The CIT Group/Business Credit, Inc., as a Lender




By:           /s/ Eddy L.
Milstein                                                                
      Name:  Eddy L. Milstein
      Title:  Vice President
 

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




By:           /s/ Randall F. Hornick
Name:  Randall F. Hornick
Title:  Authorized Signatory
 
 
BANK OF AMERICA, N.A., as a Lender




By:           /s/ Lawrence P. Garni
Name:  Lawrence P. Garni
Title:  SVP
 
 
PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:           /s/ Dale A. Stein
Name:  Dale A. Stein
Title:  Sr. Vice President

